Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method for controlling water production, classified in class E21B33/12.
II. Claims 14-20, drawn to a gel composition, classified in class C09K8/5045.
The inventions are distinct, each from the other because of the following reasons:

 	Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Invention II need not necessarily be employed in the methods of Invention I and may be used in a materially different process.
 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 	
 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Sushil Iyer on 6/30/22 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 7 is objected to because of the following informality:   	On line 2 of claim 7, “water producing” should be “water producing zone.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 1 recites the limitation “controlling unwanted water production.” The term “unwanted” is indefinite in that it is unclear as to the value of “unwanted” and what is the metric for determining what is considered “unwanted.” For purposes of examination, the term “unwanted” will be considered as if removed.
 	Claims 2-13, dependent upon claim 1, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.

 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 2 recites the limitation “determining that coproduced water exceeds acceptable limits.” The term “acceptable limits” is indefinite in that it is unclear as to the value of “acceptable” and what is the metric for determining what is considered “acceptable limits.” For purposes of examination, the claim will be considered under Broadest Reasonable Interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wagle et a. (US 2019/0078013).
 	With respect to independent claim 1, Wagle discloses a method for controlling water production in a water producing zone in a subterranean formation, comprising: 	flowing an acidic suspension of nanosilica particles into a wellbore such that it contacts the water producing zone ([0008] and [0021]); 	flowing an activator into the wellbore such that it contacts the acidic suspension in the water producing zone producing a composition ([0008] and [0021]); and 	maintaining said contact for a duration of time sufficient for the composition to form a gel that is impermeable to fluid flow ([0008] and [0021]). 	Regarding claim 1, Wagle discloses maintaining the contact of an activator and an acidic suspension ([0008] and [0021]). However, Wagle fails to expressly disclose wherein the step of maintain contact comprises maintaining contact within the wellbore and treatment zone whilst “shutting in the wellbore,” as instantly claimed. Nevertheless, the Office considers it well known in the art that maintaining contact of downhole treatment compositions may be performed while the wellbore is shut in, and as such, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider shutting in the wellbore while maintaining treatment fluid contact for the purpose of providing time for the gel to set.  	With respect to depending claim 2, Wagle discloses comprising determining that coproduced water exceeds acceptable limits ([0008] and [0025]).
 	With respect to depending claim 5, Wagle disclose comprising pumping the acidic suspension of the nanoparticles into the water producing zone ([0008] and [0021]).
 	With respect to depending claim 6, Wagle discloses comprising pumping a solution of the activator into the water producing zone after the acidic suspension of the nanosilica particles ([0008] and [0021]).
 	With respect to depending claim 7, Wagle discloses comprising alternating:
 	flowing the acidic suspension of the nanosilica particles into the water producing zone ([0008] and [0021]); and 	flowing a solution of the activator into the water producing zone after the acidic suspension of the nanosilica particles ([0008] and [0021]).

	Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagle et a. (US 2019/0078013- cited above) in view of Sydansk (US 4,494,606).
 	With respect to depending claims 3, 4, 8, and 9, Wagle discloses a method of forming a gel downhole to control water flow and fluid production ([0008]). However, Wagle fails to expressly disclose wherein the method further comprises placing and removing a zonal isolation device above or below the targeted zone, as claimed. Sydansk teaches a method of forming a gel downhole to control water flow and fluid production, wherein a zonal isolation device is placed anywhere in the targeted zone to direct placement of the gel and wherein the zonal isolation device is removed after formation of the gel (Abstract and col. 2 line 55- col. 3 line 6). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing a zonal isolation device anywhere in the zone, as taught by Sydansk, in the method of forming a gel, disclosed by Wagle, since it directs and controls the placement of the gel and flow of downhole fluids (col. 2 line 55- col. 3 line 6). Furthermore, the inclusion of a zonal isolation device to a method of controlling water production amounts to nothing more than the obvious application of a known device employed in the same method, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).

 	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Wagle et a. (US 2019/0078013- cited above) in view of Kalgaonkar et al. (US 2018/0346797- cited by Applicant). 	With respect to depending claims 10 and 11, Wagle discloses a method of forming a gel from nanosilica particles to control the permeability of a formation ([0008]). However, Wagle fails to expressly disclose wherein the nanosilica particles are structured as instantly claimed. Kalgaonkar teaches a method of forming a gel from nanosilica particles to control the permeability of a formation, wherein the nanosilica particles comprise a cationic surface comprising an aluminum complexed to oxygen ions (Abstract, [0006], and [0020]). Replacing the nanosilica particles disclosed by Wagle with the nanosilica particles taught by Kalgaonkar is but a simple substitution of one known equivalent nanosilica particles for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wagle et a. (US 2019/0078013- cited above) in view of Wagner, Jr. et al. (US 3,656,550).
 	With respect to depending claims 12 and 13, Wagle discloses forming a silica gel by contacting a particle with an activator ([0008]). However, Wagle fails to expressly disclose wherein the activator comprises an alkali salt, as instantly claimed. Wagner, Jr. teaches forming a silica gel by contacting a particle with an activator, wherein the activator may be sodium bicarbonate (Abstract and col. 2 lines 63-73). Replacing the silica gel activator disclosed by Wagle with the silica gel activator taught by Wagner, Jr. is but a simple substitution of one known equivalent silica gel activator for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674